Citation Nr: 1620177	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-27 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include lumbosacral strain.  

2.  Entitlement to service connection for a gynecological disorder with infertility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's service connection claims for a low back condition and a gynecological condition with infertility must be remanded for further development to ensure that they are afforded every consideration. 

The Veteran was afforded two examinations in connection with her service connection claims.  A VA examination for the Veteran's gynecological condition was provided in September 2010 in accordance with VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. § 5103A (West 2002)); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  A second VA examination for her low back condition was conducted in November 2010.  Id.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinions provided in these examination reports are not sufficient to make an informed decision on these claims, and thus new opinions must be obtained.  See id; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In her September 2010 VA examination, the examiner diagnosed the Veteran with infertility of an unknown etiology.  According to the examiner, the Veteran had a normal gynecological examination and she stated that she could not resolve the Veteran's current infertility issue without resorting to mere speculation.  She noted that the Veteran's active duty record showed notations of right-side pain in service, but there were no notations of any gynecological issues.  The examiner also noted that the Veteran did not request an infertility workup during or after service.  However, it is unclear whether or not the examiner reviewed all of the Veteran's service treatment records, as some pertinent records were not addressed in the report, to include notations of possible pelvic inflammatory disease in June 1979 and primary infertility in August 1987.

Likewise, the November 2010 VA examiner diagnosed the Veteran with a lumbar strain but was unable to render an opinion without resorting to speculation.  The examiner noted a January 1985 treatment note showing the Veteran complaining of lower back pain but stated that the rationale for his opinion was that the Veteran had no continual symptoms, but rather only symptoms that she reported as flare-up pain.  He further noted that it would be mere speculation to assume that flare-up pain that occurs three times a year was caused by or related to an injury that occurred in 1985.  However, the Veteran has in fact reported a continuity of back symptoms since service.

The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33   (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Veteran also made additional assertions at her hearing concerning exposure to toxins while stationed at Fort McClellan that must be addressed with respect to her gynecological disorder claim.  Therefore in compliance with Barr, these issues must be remanded to the AOJ for the purpose of obtaining new VA examinations and opinions that provide clear etiological opinions, and a thorough rationale for the provided opinions.  

Finally, the Veteran's complete treatment records from Division Hospital, Natasha Eliz, M.D., Dr. Garas, Orange Park Medical Center, and Royce McGowan, D.C. (McGowan Spinal Rehabilitation Center) should be obtained, as well as a copy of her service personnel records. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's service personnel records.  

2.  Make arrangements to obtain the Veteran's complete treatment records from the gynecologist who conducts her annual pap smears, Division Hospital (or its successor) in Lake City, FL, Natasha Eliz, M.D., Dr. Garas and/or Dr. Garas' Group, Orange Park Medical Center, and Royce McGowan, D.C. (McGowan Spinal Rehabilitation Center), dated from December 1987 forward.

3.  Thereafter, schedule the Veteran for a VA gynecological examination.  The entire claims file must be made available to the examiner for review.  All indicated tests and studies must be performed and all pertinent clinical findings recorded.

The examiner should identify all current gynecological disorders found to be present, to include any infertility.  In so doing, the examiner should acknowledge the treatment records from Natasha Eliz, M.D., dated from November 2004 to January 2005.

For each diagnosed gynecological disorder, to include any infertility, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that it had its clinical onset during active service or is related to any incident of service.  In providing this opinion, the examiner must consider and address the following complaints and findings noted in the Veteran's service treatment records:

* the June 1979 service treatment records showing complaints of stabbing, right lower quadrant pain that radiated toward the cervical region noted after her menstrual period, with no relief from pain medication, and an assessment of right adnexa pain, questionable pelvic inflammatory disease (see STRs dated June 5, June 6, June 7, and June 13, 1979); 
* the October 1983 service treatment records showing complaints of nausea, diarrhea, fever, aches and chills before each menstrual period since 1979 and becoming more noticeable in March 1983; (see STRs dated October 5 and October 6, 1983);  
* the November 1985 periodic examination showing complaints of lower abdominal pain; and 
* the August 1987 service treatment record showing complaints of monthly right pelvic/lower quadrant pain and occasional left lower quadrant pain, at which time it was noted that the Veteran had not used birth control and had been sexually active for the past eight years.  The assessment was primary infertility, and it was recommended that the Veteran undergo an infertility work-up. (see Emergency Care and Treatment Record and OB/GYN record, dated August 3, 1987).

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any current gynecological disorder found to be present, to include any infertility, was caused by exposure to toxic chemicals from a private company located near Fort McClellan.  For the purpose of providing this opinion only, the examiner should accept as true that the Veteran was exposed to such chemicals and review the literature she provided, including "Public Health, Potential Exposure at Fort McClellan," "Environmental Justice Case Study, The People of Anniston, Alabama vs. Monsato," "First Money Awarded in Anniston, Ala., PCB Lawsuit," and "$700 Million Settlement in Alabama PCB Lawsuit." 

The examiner must provide a complete explanation for all of his/her opinions.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA spine examination.  The entire claims file must be made available to the examiner for review.  All indicated tests and studies must be performed and all pertinent clinical findings recorded.

The examiner should identify all current low back disorders found to be present.

For each diagnosed low back disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that it had its clinical onset during active service or is related to any incident of service, to include lifting heavy boxes and beef carcasses for over 8 years in conjunction with the Veteran's job as food inspector.  In providing this opinion, the examiner must consider and address the January 1985 service treatment record showing that the Veteran was treated for low back pain after heavy lifting and the November 1985 periodic physical showing that the Veteran complained of strain in her lower back from heavy lifting.  The examiner must also consider that Veteran's statements that she has suffered from low back symptoms since military service.

The examiner must provide a complete explanation for all of his/her opinions.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




